Reed, J.,
delivered the opinion of the court.
Upon the trial of this case when the plaintiff and defendants had both rested, the court instructed the jury to find for the defendants. We think the court erred in doing this. The record discloses a clear conflict in the testimony for the plaintiff and defendants. We cannot say that the evidence adduced would not be sufficient to uphold a verdict for the plaintiff. We believe that the case should have been submitted to the jury.

Reversed and remanded.